Citation Nr: 0823049	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  02-04 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than April 22, 
2004, for a 20 percent evaluation of right knee traumatic 
degenerative joint disease associated with status post 
lateral/medial meniscus tear.

2.  Entitlement to an effective date earlier than April 22, 
2004, for a 20 percent evaluation of left knee traumatic 
degenerative joint disease associated with status post 
lateral/medial meniscus tear.

3.  Entitlement to an effective date earlier than January 22, 
2001, for the award of a total evaluation due to individual 
unemployability resulting from service connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1979 to 
March 1982.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted increased evaluations for 
left and right knee traumatic degenerative joint disease 
associated with status post lateral/medial meniscus tear.  
Both disabilities were awarded 20 percent evaluations 
effective from April 22, 2004.  The RO also granted a total 
disability evaluation based on individual unemployability 
(TDIU) due to service- connected disability effective from 
April 22, 2004.  The veteran appealed the effective date of 
these awards.  The Board remanded those issues in September 
2005 so that VA could obtain and consider Social Security 
Administration (SSA) records.  In March 2006, the RO granted 
an effective date of January 22, 2001 for the grant of TDIU.

In June 2006, the RO determined that there was clear and 
unmistakable error in the September 2004 rating decision, 
which granted 20 percent evaluations for traumatic 
degenerative joint disease of the knees, and reduced the 
evaluations to 10 percent for each knee.  The RO further 
denied the claims for an earlier effective date for the 20 
percent evaluations since the 20 percent evaluations were no 
longer in place.

In October 2007, the Board restored the 20 percent evaluation 
for right and left knee traumatic degenerative joint disease 
associated with status post lateral/medial meniscus tear 
based on a finding that there was no clear and unmistakable 
error (CUE) in the rating decision of September 21, 2004, 
which had assigned individual 20 percent ratings.  In view of 
this decision, in October 2007, the Board remanded the claims 
of entitlement to an earlier effective date for consideration 
by the RO in the first instance.  As the adjudication of the 
effective date claims for the knees could theoretically bear 
on the TDIU claim for an earlier effective date, the TDIU 
claim was also remanded for adjudication.

In February 2008, the RO readjudicated the claims for an 
earlier effective for traumatic degenerative joint disease of 
each knee.  The RO denied an effective date earlier than 
April 22, 2004, for the 20 percent evaluations assigned.  The 
Board observes that the RO did not readjudicated the claim 
for an earlier effective date for the award of TDIU.  As the 
effective dates were not changed for the 20 percent 
evaluations for the knees, there was no need for the RO to 
readjudicated the TDIU claim.  Remand for RO readjudication 
of the TDIU claim would serve no useful purpose in view of 
the RO continued denial of an effective date earlier than 
April 22, 2004, for the 20 percent evaluation award for 
traumatic degenerative joint disease of each knee.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991).


FINDINGS OF FACT

1.  The RO accepted correspondence dated April 22, 2004, as a 
claim for increase for right and left knee traumatic 
degenerative joint disease.

2.  Entitlement to a separate 20 percent evaluation for right 
knee traumatic degenerative joint disease is not factually 
ascertainable prior to April 22, 2004; entitlement to a 20 
percent evaluation for left knee traumatic degenerative joint 
disease is not factually ascertainable prior to 
April 22, 2004.

3.  Prior January 22, 2001, the appellant did not meet the 
schedular criteria for a TDIU; and unemployability due to 
service-connected disability was not factually ascertainable 
prior to January 22, 2001.




CONCLUSIONS OF LAW

1.  An effective date prior to April 22, 2004, for the grant 
of a 20 percent evaluation of right knee traumatic 
degenerative joint disease associated with status post 
lateral/medial meniscus tear is not warranted.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.71a, 
Diagnostic Code 5010-5260 (2007).

2.  An effective date prior to April 22, 2004, for the grant 
of a 20 percent evaluation of left knee traumatic 
degenerative joint disease associated with status post 
lateral/medial meniscus tear is not warranted.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.71a, 
Diagnostic Code 5010-5260 (2007).

3.  An effective date earlier than January 22, 2001, for the 
grant of TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign a disability 
rating and an effective date.  Id. at 488.  It must also 
inform the claimant that VA will determine the effective date 
to be assigned a particular disability rating based on when 
VA receives the veteran's claim, when the evidence that 
establishes the basis for the rating that reflects the level 
of disability was submitted, or on the day after the 
veteran's discharge from service if the claim was submitted 
within one year after discharge.  Id.

In the present case, VA received a claim for TDIU on April 
22, 2004.  In August 2004, VA sent the appellant a VCAA 
letter addressing claims for increase.  In September 2004, 
the RO granted an increased evaluation for right and left 
knee traumatic degenerative joint disease, 20 percent for 
each knee, and a TDIU.  The RO assigned an effective date of 
April 22, 2004.  In November 2004, VA received a notice of 
disagreement from the appellant's private attorney with 
respect to the assigned effective dates for the 20 percent 
evaluation and TDIU awards.

A March 2006 letter explained the manner in which VA 
determines disability ratings and effective dates.  It 
provided examples of evidence that might affect how the 
effective date of a benefit is determined.

Subsequently, in March 2006, the RO readjudicated the claim 
for TDIU, assigning an effective date of January 22, 2001, 
having accepted correspondence dated the same as the date of 
claim for TDIU.
In February 2008, the RO determined that effective dates of 
April 22, 2004, were appropriate for the award of a 20 
percent evaluation for each knee for traumatic degenerative 
joint disease.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although VA 
provided notice after the initial adjudication of the 
effective date claims, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
the claims were readjudicated following notice.  Furthermore, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The actions taken by VA have 
essentially cured the error in the timing of notice.  The 
Board observes that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims.

In addition, VA examination reports and treatment records 
have been obtained and associated with the record along with 
SSA records and private treatment reports.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  In fact, the appellant indicated in 
April 2007 via his accredited representative that he had no 
additional evidence to submit or identify.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board finds that the duty to assist 
requirements have been satisfied.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Claims for an Earlier Effective Date

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service- connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  
Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.  See also Ross 
v. Peake 21 Vet. App. 528 (2008).  Hazan also stands for the 
proposition that in a rating case the veil of finality may be 
pierced to the extent that there is an increase in disability 
within one year of the current claim.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.  The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
been previously established.  38 C.F.R. § 3.157(b)(1).38 
C.F.R. § 3.155(c) provides that when a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.

Factual Background

Historically, in a January 1998 rating decision, the RO 
granted service connection for post operative arthroscopies, 
lateral/medial meniscus tear of the right knee at the 30 
percent disability level under diagnostic code 5257, 
effective from July 29, 1994.

The evidence of record shows that the appellant underwent 
right knee arthroscopic surgery in June 1996 and received a 
temporary total evaluation for convalescence.  VA treatment 
records dated January 1996 to August 1998 reflect complaint 
of chronic knee pain interfering with daily activities and 
ability to concentrate.  MRI of March 1996 showed right knee 
joint effusion.  In November 1996, the appellant reported 
that painful knees made it difficult for him to work as a car 
salesman/manager and his emotional upset keeps him from 
concentrating at school.

An April 1997 treatment note reflects that the appellant's 
knee brace was not very effective and he would soon be 
outfitted with a differently designed brace.  During physical 
therapy, the appellant complaint of right knee instability 
and loss of feeling.  In August 1998, the appellant was seen 
for complaints of knee arthralgias with swelling.  It was 
noted that he does not exercise and walks with a cane.  He 
treats with Bayer, which has minimal benefit.

In September 1999, the appellant requested an increased 
evaluation for his service-connected right knee condition.

On VA examination of the knees in September 1999, the 
appellant complained of left knee giving way with constant 
pain and right knee pain, aggravated by prolonged sitting.  
He reported increased left knee pain with standing and 
walking, relieved with rest.  Objectively, the appellant had 
a slight limp and did not require use of an assistive device.  
There was right knee effusion with questionable floating body 
palpated, 0 to 115 degrees of flexion, and no instability.  
On the left, there was lateral instability, no effusion, and 
0 to 120 degrees of flexion.  Pain was demonstrated on 
bilateral range of motion testing.  The diagnosis was 
degenerative joint disease of the knees, confirmed by x-ray.

A December 1999 rating decision reflects that the 30 percent 
evaluation for right knee disability was confirmed and 
continued.  At this time, the RO awarded service connection 
for left knee disability based on x-ray finding for 
degenerative joint disease and assigned a 10 percent 
evaluation effective from September 8, 1999.  A TDIU was 
denied.

VA treatment records dated May 2000 reflect that the 
appellant was seen for diffuse arthralgias.  History of right 
and left knee surgery was noted.  Examination of the knees 
showed no effusion and mild ligament laxity.  The assessment 
reflects that the appellant may have diffusely lax ligaments 
contributing to his tendency to dislocate his knees.  An 
August 2000 treatment note shows that the appellant was seen 
for a follow-up of right knee meniscus surgery.  The 
assessment was right knee injuries and surgeries, with both 
knees now somewhat symptomatic, right greater than left; a 
new right leg and ankle injury was noted to severely limit 
ambulation.

On August 25, 2000, VA received VA Form 21-4138; therein, the 
appellant requested a temporary total evaluation for his 
right leg.

On January 22, 2001, VA received VA Form 21-4138; therein, 
the appellant reported that he was awarded a 100 percent 
convalescence rating for the period of July to December 1996 
but only received one check and now sought an audit for that 
period.

In March 2001, the appellant requested TDIU.

In March 2001, a VA examination was conducted.  The appellant 
reported constant right knee pain and left knee pain with 
activity.  He reported that knee pain is exacerbated by 
prolonged sitting or walking.  Objectively, the appellant 
ambulated with a cane and had guarding of the right knee.  
Muscle strength was 4/5 bilaterally and there was no redness 
or swelling.  Clinical findings were positive for effusion on 
the right with 0 to 80 degrees of flexion.  The left knee 
showed crepitus, but no laxity and negative drawer sign.  The 
left knee had 0 to 100 degrees of flexion.  The diagnoses 
were chronic derangement of the right knee with arthritis and 
anterior cruciate ligament damage and lateral meniscus 
abnormality, and arthritis of the left knee.

VA treatment notes dated April 2001 to June 2004 reflect 
complaints of bilateral knee pain.  An April 2001 VA 
treatment note reflects knee pain with no operative option 
short of total knee replacement; the appellant was referred 
to the pain management clinic.  Subsequently dated treatment 
notes show that therapy and an exercise program were 
recommended.

In August 2001, the appellant inquired about his pending TDIU 
claim, noting that it was pending since August 25, 2000.

In August 2001, a VA examination was conducted.  Long-
standing history of right knee problems was noted with right 
knee injury in service diagnosed as patellar dislocation with 
repeated dislocation, and post service arthroscopic surgeries 
(1991, 1994, and 1996) for meniscal tear and most recently 
lateral release.  The diagnosis was recurrent patellar 
dislocation, right knee, status post patellar realignment.  
The examiner commented that the right knee had evidence of 
patellofemoral joint with early medial compartment narrowing 
suggestive of early osteoarthritis that would produce right 
knee pain.

In a September 2001 rating decision, the RO continued the 30 
percent evaluation for right knee disability (effective from 
January 1, 1997) and assigned a separate 10 percent 
evaluation for right knee degenerative arthritis with loss of 
range of motion effective from January 22, 2001, under 
diagnostic code 5010.  At the same time, the RO confirmed and 
continued the 10 percent evaluation for left knee 
degenerative arthritis (effective from September 8, 1999).

In a November 2001 statement, the appellant requested a 
"review concerning the effective date of payment of 2-1-01 
because I put my claim in the Regional office August of 
2000."  The appellant restated this request again in 
December 2001.

VA treatment notes dated November 2001 reflect that right 
knee pain disrupted sleep and increase with activity.  An MRI 
showed post operative changes, degenerative changes, abnormal 
lateral meniscus, possible frank tear, and moderate joint 
effusion.  Gait was antalgic and pain increase on range of 
motion testing.

In a rating decision dated December 2001, the RO reviewed the 
rating decision of September 2001, denied entitlement to a 
temporary total evaluation based on hospitalization in excess 
of 21 days, and denied TDIU.

On April 22, 2004, VA received a letter from the appellant's 
private attorney regarding claims to include TDIU.  The 
attorney attached to the letter a private medical evaluation 
from C.B, M.D., dated April 20, 2004, providing his medical 
opinion on the etiology of the appellant's abnormal spine 
pathology.

VA treatment notes dated June 2004 reflect that degenerative 
joint disease of the knees was not well controlled with over-
the-counter medication.

In September 2004, a VA examination was conducted.  The 
appellant complained of constant right knee pain with 
increased pain on walking, weakness.  He reported occasional 
stiffness, swelling, and instability, with easy fatigability 
and lack of endurance.  No flare-ups or episodes of 
subluxation were reported.  The appellant indicated that he 
took pain medication, had a knee brace, and used regularly a 
cane.  Objectively, flexion was 90/140 degrees, limited by 
pain, and extension was 0/0 degrees.  Repetitive movement of 
the knee was from 0 to 90 with increased pain, fatigue, 
weakness, and lack of endurance on motion.  Mild chronic 
swelling was shown.  Gait was abnormal.  Concerning his left 
knee, the appellant complained of pain with movement, some 
weakness and stiffness, and periodic swelling.  Objectively, 
there was no instability, giving way, locking, dislocation, 
or recurrent subluxation.  Flexion was 140/140 degrees with 
pain at 140 degrees, and extension was 0/0 degrees.  
Repetitive movements of the left knee cause increased pain.  
The diagnoses were osteoarthritis of the right and left knee.

In a September 2004 rating decision, the RO granted an 
increased evaluation for traumatic degenerative joint disease 
of the right and left knee, each to the 20 percent disability 
level effective from April 22, 2004.  A TDIU was also granted 
effective from the same date.  In a March 2006 rating 
decision, the RO assigned an earlier effective date of 
January 22, 2001, for the grant of TDIU in light of a grant 
of service connection for back disability at the 40 percent 
disability level on this same date, effective from January 
22, 2001.

Knees

The Board observes that the RO accepted the correspondence of 
April 22, 2004, from the appellant's attorney as a claim for 
increase.  With this in mind, the Board has carefully 
examined the evidence of record to ascertain whether there is 
a claim prior to this date and, if so, whether it is 
factually ascertainable that an increase in disability 
occurred if received within one year of such date.

Left Knee

With respect to the left knee, service connection was 
established in a December 1999 rating decision, effective 
from September 8, 1999.  This decision was not appealed and 
became final.  The December 1999 decision is not subject to 
revision in the absence of CUE.  38 U.S.C.A. §§ 7105, 5109A; 
see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that 
only a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in the December 1999 rating decision 
has not been specifically alleged, and is not evident from 
the record.

The earliest received document in the claims file after the 
December 1999 rating decision that may be construed as a 
formal claim for an increased rating for left knee traumatic 
degenerative joint disease is the appellant's March 2001 
request for TDIU.  Also, under 38 C.F.R. § 3.157(a), report 
of VA examination dated March 2001 may be accepted as an 
informal claim under certain circumstance.

Under the controlling law and regulations outlined above, the 
Board must review the evidence dating back one year to 
determine the "earliest date as of which," within the year 
prior to the claim, an increase in disability was factually 
ascertainable.  The only competent evidence of record in the 
matter of the severity of the left knee disability for the 
one year period prior to March 2001 consists of VA treatment 
records, which mostly pertain to right knee complaints and 
showing findings for chronic left knee pain.  It is not 
ascertainable that an increase in left knee disability had 
occurred as of or prior to March 2001.  See 38 U.S.C.A. 
§ 1110(b)(2).  In addition, report of VA examination dated 
March 2001 shows no complaints or findings establishing 
entitlement to increase.

The Board has further reviewed ongoing treatment records 
dated from April 2001 to June 2004.  However, these provide 
no evidentiary basis for making the 20 percent award 
effective prior to April 22, 2004.

The April 22, 2004, correspondence was accepted by the RO as 
the date of claim in view of the subsequent report of VA 
examination dated September 2004 establishing cognizable 
increased left knee disability.  In other words, the 
September 2004 VA examination showed that the appellant met 
the criteria for the next disability level provided by law 
for the knee, which had not been previously shown.  The RO 
then awarded the increase back to the date of the 
correspondence initiating the inquiring into whether there 
was a cognizable increase.  The Board finds that there is no 
evidentiary basis for making the increased award, 20 percent 
rating, effective prior to April 22, 2004.  Consequently, an 
earlier effective date is not warranted.
Right Knee

With respect to the right knee, a separate evaluation for 
traumatic degenerative joint disease was assigned in a 
September 2001 rating decision, effective from January 22, 
2001.  This decision was not appealed and became final.  The 
September 2001 decision is not subject to revision in the 
absence of CUE.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  In an October 2007 decision, the Board 
found no CUE in the September 1999 rating decision; 
therefore, it is not subject to revision.

The earliest received document in the claims file after the 
September 2001 rating decision that may be construed as a 
claim for an increased rating for right knee traumatic 
degenerative joint disease is a VA treatment note dated 
November 2001.

Under 38 C.F.R. § 3.157, report of examination or treatment 
may be accepted as a claim for increase.  However, 
entitlement to a separate 20 percent disability evaluation 
was factually ascertainable from the November 2001 treatment 
note, the competent evidence dated prior thereto, or until 
report of VA examination dated September 2004.  Prior to the 
September 2004 VA examination, the only competent evidence of 
record in the matter of the severity of the right knee 
disability consists of VA treatment records, which mostly 
pertain to right knee complaints of pain.

The Board has further reviewed ongoing treatment records 
dated from 2001 to 2004.  However, these provide no 
evidentiary basis for making the 20 percent award effective 
prior to April 22, 2004.

The April 22, 2004, correspondence was accepted by the RO as 
the date of claim in view of the subsequent report of VA 
examination dated September 2004 establishing cognizable 
increased left knee disability.  In other words, the 
September 2004 VA examination showed that the appellant met 
the criteria for the next disability level provided by law 
for the knee, which had not been previously shown.  The RO 
then awarded the increase back to the date of the 
correspondence initiating the inquiring into whether there 
was a cognizable increase.  The Board finds that there is no 
evidentiary basis for making the increased award, 20 percent 
rating, effective prior to April 22, 2004.  Consequently, an 
earlier effective date is not warranted.

TDIU

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  Under 38 C.F.R. § 4.16(b), a TDIU might be awarded 
even if the requisite schedular criteria is not met if a 
claimant is nevertheless shown to be "unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities".

In this case, a review of the record shows that the appellant 
has been unemployed and unable to secure or follow 
substantially gainful employment since about 1994.  See 
Report of VA examination dated September 1999.  Records 
associated with a claim for SSA disability are associated 
with the record.  An SSA decision dated November 1994 reflect 
that the appellant had completed 12 plus years of formal 
education; that he has past relevant work a an assembler, 
automobile salesman, janitor, and security guard; that he was 
insured for Disability Insurance Benefits through March 1994, 
but not thereafter; and that disability was alleged because 
of right knee problems and degenerative arthritis.  At the 
appellant's SSA hearing, he further alleged dizziness with 
blackout spells and depression.  These records show that he 
had not engaged in gainful activity since 1990 and that he 
stopped working in 190 because he was laid off.  These 
records further show that the appellant worked 3 weeks this 
year on a temporary basis.

In a September 2004 rating decision, the RO granted the claim 
for TDIU, and assigned an effective date of April 22, 2004, 
based on correspondence dated July 2004 showing that he last 
worked in June 1991 and report of VA examination dated 
September 2004, wherein the examiner stated that the 
appellant was unemployable based on service connected 
disability.  However, thereafter, the Board granted service 
connection for low back disability in a September 2005 
decision and the RO assigned an effective date of January 22, 
2001 for the back disability, based on correspondence dated 
the same from the appellant.  Because as of January 22, 2001, 
the appellant had disabilities that met the schedular 
criteria for individual unemployability based on service-
connected disability, the RO awarded an effective of January 
22, 2001, for the award of TDIU.  From that date, his 
disabilities included low back disability rated as 40 percent 
disabling, right knee disability rated as 30 percent 
disabling, traumatic degenerative joint disease of the right 
knee rated as 20 percent disabling, and traumatic 
degenerative joint disease of the left knee rated as 20 
percent disabling.  Prior to January 22, 2001, the appellant 
did not meet the schedular criteria for a TDIU; additionally, 
unemployability due to service-connected disability was not 
factually ascertainable prior to January 22, 2001.

VA has no authority to grant a benefit or award a benefit to 
which the veteran was not yet entitled.  The jurisdictional 
threshold for the grant of a TDIU was not triggered until the 
grant of the 40 percent disability rating for the low back 
effective January 22, 2001.  Therefore, the appellant is not 
entitled to an effective date prior to January 22, 2001, for 
the grant of schedular TDIU.  See 38 C.F.R. § 4.16(a); Ross 
v. Peake, 21 Vet. App. 528 (2008)

Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and additional 
submits evidence of unemployability, the VA must consider 
total disability based on individual unemployability.  
Roberson v. Principi, 251 F.3d 1378 (2001).  In this case, 
the Board finds that prior to January 22, 2001, the 
appellant, although pursuing a claim for increase and 
temporary total ratings based on convalescence or 
hospitalization, had not submitted evidence of 
unemployability.  As such, it finds that an effective date 
prior to January 22, 2001, is the grant of TDIU due to 
service connected disability is not warranted.  Accordingly, 
the claim is denied.


ORDER

An effective date earlier than April 22, 2004, for a 20 
percent evaluation of right knee traumatic degenerative joint 
disease associated with status post lateral/medial meniscus 
tear is denied.

An effective date earlier than April 22, 2004, for a 20 
percent evaluation of right knee traumatic degenerative joint 
disease associated with status post lateral/medial meniscus 
tear is denied.

An effective date earlier than January 22, 2001, for the TDIU 
award is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


